DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 10 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1,  
line 2 - 3 recites “a task table defining an arithmetic device which is configured to execute a control task…”; it means that there is only one arithmetic device in the task table;  
line 4 recites “first and second arithmetic devices that execute the control task according to the definition of the task table”; here there is two arithmetic devise in the task table that execute the control task.
For examination purpose, examiner treats limitations on lines 2 – 3 to be a task table defining arithmetic devices which are configured to execute a control task…”.
Line 4, “the control task” is inconsistent with the rest of claims.  
For example, as to claim 3, line 4, “the identified control task” is inconsistent with “the control task on line 3 and also in claim 1. There must be a plurality of tasks so that “the identified control task” is only one of the plurality of tasks to be identified; as to claim 5, reciting fixed task and non-fixed task/relocated task. and so on.  Further, “the control task” is inconsistent with limitation  “execution order of the control tasks” of claim 7, lines 2 - 4, “execution order of the control tasks”.

For examination purpose, examiner treats the limitation “a control task” and “the control task” to be the plurality of control tasks to be consistent with all multiple claims and specification para. 0019).
All claims are required to be amended to be all consistent with each other.

 


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuzo et al., (JP 2011141782 A in English version).

As to claim 1, Masuzo teaches a vehicle control apparatus that controls operation of a vehicle, comprising: 
a storage unit that stores a task table (“…execution task table 47…” para. 0035) defining an arithmetic device  which is configured to execute a control task (“…plurality of CPUs 13, 14 for performing task programs and applying arithmetic processing to the sensor values…” abstract and para. 0009) for controlling the operation of the vehicle (“…The information processing apparatus 100 mounted on the vehicle may be referred to as an ECU (Electronic Control Unit) or an electronic control unit…” figure 2 and associated text);
first and second [arithmetic] devices that execute the control task according to the definition of the task table (“The load distribution unit 44 refers to the execution task table 47, assigns tasks 1 to n to the sub CPU 1 or sub CPU 2…” para. 0035); and 
an update unit that updates the task table when the vehicle control apparatus is activated or terminated The processing status registration unit 45 registers an initial processing status in the execution task 47 at the time of startup of the card 100 (at the time of power-on), and then updates the execution task table 47 based on the notification from the load distribution unit 44…” para. 0039).  

As to claim 3, Masuzo teaches the vehicle control apparatus according to claim 1, wherein 
the task table defines which of the first and second arithmetic devices needs to execute the control task (“…The execution task table 47 is data in a table in which the tasks currently being executed by the sub CPUs 1 and 2 are registered…” para. 0035), and 
the first and second arithmetic devices identify the control task to be executed by referring to the task table and execute the identified control task (“…The load distribution unit 44 refers to the execution task table 47, assigns the tasks 1 to the sub CPU 1 or the sub CPU 2,…” para. 0035).

 
As to claim 6, Masuzo teaches the vehicle control apparatus according to claim 1, wherein 
the task table defines allowable execution time designating a range of time allowable as time taken for executing the control task (“…factor calculation control unit 41 sets a predetermined time (for example, several millimeters to several 10 of millimeters, several 100 of milliseconds)…” para. 0041), and 
the update unit updates the task table in a manner that the first and second arithmetic devices satisfy the allowable execution time when the first and second arithmetic devices execute the control task according to the updated task table (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).  

As to claim 7, Masuzo teaches the vehicle control apparatus according to claim 1, wherein 
the task table defines an execution order of the control tasks (“…For example, instructions are read in the order of execution in the instruction queue 36 in conjunction with the synchronous clock” para. 0022), and 
the update unit updates the task table in a manner that the execution order is satisfied when the first and second arithmetic devices execute the control task according to the updated task table (“…then updates the execution task table 47 based on the notification from the load distribution unit 44” para. 0039).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzo et al., (JP 2011141782 A in English version) in view of Kim, (US PUB 2015/0339163 hereinafter Kim).

As to claim 2, Masuzo teaches the vehicle control apparatus according to claim 1, Masuzo does not but Kim teaches further comprising: 
a processing load measurement unit (“…The weighting value configuring module 220 may calculate a weighting value provided to a load measurement function (e.g., an arithmetic and logic unit load measurement function, an arithmetic and logic unit usage rate measurement function…” para. 0058 - 0061) that measures a worst processing load taken for the first and second arithmetic devices to execute the control task (“…In cases where the predefined measurement function has been implemented, the measurement module 230 may make a modification to reflect a weighting value reflecting a current consumption value in the predefined measurement function…” para. 0061) and (“… in cases where the usage rate of the arithmetic and logic unit is greater than a predetermined threshold value, the operation determining module 240 may change the operating frequency of the arithmetic and logic unit to an operating frequency higher than the set operating frequency. The operation determining module 240 may monitor the usage rate of the arithmetic and logic unit and determine whether the usage rate of the arithmetic and logic unit varies. When the usage rate of the arithmetic and logic unit varies, the operation determining module 240 may change the operating frequency based on the varied usage rate. Thus, in various embodiments, the operating frequency of the arithmetic and logic unit can be adjusted based on a usage rate” para. 0067), wherein 
the update unit updates the task table in a manner that a total processing load of the first and second arithmetic devices is leveled in accordance with the worst processing load measured by the processing load measurement unit (“…determine whether to update the frequency-current consumption mapping table, and may measure an electric current value consumed therein to update the frequency-current consumption mapping table” para. 0096). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teaching of Kim because Kim would measure and plan to prevent for a worst load processing to keep up with demand load (para. 0061 - 0067). 

As to claim 8, Masuzo teaches the vehicle control apparatus according to claim 2, Masuzo does not but Kim teaches wherein the processing load measurement unit writes measured data describing a measurement result of the worst processing load (“…The weighting value configuring module 220 may calculate a weighting value provided to a load measurement function (e.g., an arithmetic and logic unit load measurement function, an arithmetic and logic unit usage rate measurement function, or a task load measurement function) based on the current consumption value…” para. 0058) in an external storage device disposed outside the vehicle control apparatus (“…external device (e.g. computer or server) connected through the communication module 920….” Para.0115), and the update unit acquires the measured data from the external storage device (“…According to an embodiment, the electronic device 901 may receive the user input made by means of an external device (e.g. computer or server) connected through the communication module 920….” Para.0115) and 17updates the task table in accordance with the acquired measured data (“…The electronic device application may manage (e.g., install, delete, and update) the function of an external electronic device (e.g., turn-on/off of the electronic device 104…” para. 0042).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teaching of Kim because Kim would measure and plan to prevent for a worst load processing to keep up with demand load (para. 0061 - 0067). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo et al., (JP 2011141782 A in English version) in view of Wakita, (US PUB 2017/0270068).

As to claim 4, Masuzo teaches the vehicle control apparatus according to claim 1, Masuzo teaches wherein 
the update unit records only the control task to be executed by the first arithmetic device [in the first sub-table], records only the control task to be executed by the second 16arithmetic device [in the second sub-table] (“The processing status registration unit 45 registers an initial processing status in the execution task 47 at the time of startup of the card 100 (at the time of power-on), and then updates the execution task table 47 based on the notification from the load distribution unit 44. information processing apparatus” para. 0039).
Masuzo does not but Wakita teaches
the task table includes a first sub-table that defines the control task to be executed by the first arithmetic device and a second sub-table that defines the control task to be executed by the second arithmetic device (“…The memory 203 also stores tables 302 and 303 shown in FIGS. 3B and 3C. The table 302 is a correspondence table between a “diagnosis request” and a “processing ECU”…’ para. 0025).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teachings of Wakita because Wakita would specific define details of particular ECU/arithmetic device for particular task to process particular request for quick response upon request (para. 0025).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzo et al., (JP 2011141782 A in English version) in view of Hyodo, (US PUB 2007/0021847 hereinafter Hyodo).

As to claim 5, Masuzo teaches the vehicle control apparatus according to claim 1, Masuzo does not but Hyodo teaches wherein 
the task table defines a fixed task for which one of the first and second arithmetic devices needs to execute the control task is fixed and a relocatable task for which one of the first and second arithmetic devices needs to execute the control task is not fixed (“The ROM 2 of the ECU 2 contains a task T21 that only the ECU 2 can execute, and a task T12' that the ECU 2 can execute when requested from the ECU 1. The task T12 stored within the ROM 1 of the ECU 1, and the task T12' stored within the ROM 2 of the ECU 2 are the same in the type and details of arithmetic processing…” para. 0032), and
the update unit updates only a portion of the task table defining the relocatable task (“f the ECU 1 makes the request to the ECU 2, therefore, a program that has been converted into a form convenient for executing arithmetic processing of the task TA is prestored within the ECU 2…” para. 0025).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teachings of Hyodo because Hyodo would specific define details of the task for easily maintenance (para. 0032).


Claim 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzo et al., (JP 2011141782 A in English version) in view of Ishigooka et al., (US PUB 2015/0039865 hereinafter Ishigooka).

As to claim 9, Masuzo teaches the vehicle control apparatus according to claim 1, further comprising: 
a task table input unit that receives data designating the definition of the task table (“…the input I / F 24 notifies the host CPU 12 of the sensor values currently flowing through the bus 16 by the signal line 27 through the sensor 1. Thus, the host CPU 12 can notify the sub CPU 1,2 that the sensor value is to be acquired” para. 0031), 
Masuzo does not but Ishigooka teaches wherein the update unit updates the task table according to the data received by the task table input unit (“…update processing or reference processing to a data buffer… ” abstract and para. 0034 - 0036).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teachings of Ishigooka because Ishigooka would update the processing data to maintain the information updated (para. 0034 – 0036).

As to claim 10, Masuzo teaches the vehicle control apparatus according to claim 1, Masuzo does not but Ishigooka teaches wherein 
the storage unit stores a plurality of the task tables (“…While two arithmetic units, two update type tables, and two numbers of engine revolutions are used in Embodiment 1 for convenience of explanation, these are not limiting. For example, three arithmetic units, three update type tables, and three numbers of engine revolutions may be used, or four arithmetic units, four update type tables, and four numbers of engine revolutions may be used” para. 0034), 
the vehicle control apparatus further includes a task table designate unit that receives data designating which of the definitions of the task tables needs to be adopted (“…This table shows a data ID 1120 identifying the type of data, an update flag 1121 indicating the presence/absence of update of data, and a CPU number on which the data indicated by the data ID is updated…” para. 0035), and 
the first and second arithmetic devices execute the control task according to the definition of the task table designated by the data received by the task table designate unit (“…The update type table for CPU 1 112 shows data which the arithmetic unit 101 should be synchronized with” para. 0035).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masuzo by adopt the teachings of Ishigooka because Ishigooka would provide multiple tables to organize and maintain the information (para. 0034 – 0036).


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
CHO, (US PUB 2015/0135184), discloses a method for task scheduling using multi-dimensional scheme (title, abstract, and figures 1 – 14).
Furukawa, (US PUB 2005/0120151), discloses a data transfer method between priority tasks (title, abstract, and figures 1 – 11). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/UMUT ONAT/Primary Examiner, Art Unit 2194